Detailed Office Action
	The communication dated 5/16/2022 has been entered and fully considered. Claims 7-10 are withdrawn from examination. Claims 1-18 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 11-18 in the reply filed on 5/16/2022 is acknowledged. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.
Claim Objections
Claims 1, 5, 12 and 14 are objected to because of the following informalities: 
Claim 1, line 7: replace “thanks to” with “due to”.
Claims 5, 12, and 14, line 3: replace “(11)’)” with “(11’)”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCURTO (US-2015/0240489), hereinafter SCURTO in view of KRAMER (NL-101759-C1, and its English translation), hereinafter KRAMER. Note that the italicized text below are the instant claims.
Regarding claim 1, SCURTO discloses Process (10) for the sealing of joints (G) between prefabricated ashlars (C) or similar construction elements {[abstract], [0041] note connecting two adjacent slabs that is considered to be the similar construction}, comprising the following steps: 
inserting of a sealing strip (11), of plastic material, in a joint (G), to be sealed, defined by two adjacent prefabricated ashlars (C) {[abstract], [0043] note prevention of spalling indicates joining, note the teaching on the plastic material, note pressing in is the insertion, note the sawcut is the joint to be sealed}; 
wherein said sealing strip (11) has in section a configuration or profile apt to co-operate, once the sealing strip (11) has been inserted in the joint (G) to be sealed, with the walls of the same joint (G) {[FIG. 10] the sealing strip 20 has the in section configuration or profile 24A-D that cooperates with wall 200}.
SCURTO, however, is silent on injecting a resin in the joint that has received the sealing strip.
In the same field of endeavor that is related to component for sealing aperture in tunnel segment plate part, KRAMER discloses  injecting, by means of an injector tool (A), of a sealing resin (12) in the interior of the joint (G) to be sealed, so as to distribute, thanks to the containment and confinement action of the sealing strip (11) inserted in the joint (G), the sealing resin (12) along the extension of the joint (G) and therefore fill it, so as to prevent both the escape of the sealing resin (12) that fills the interior of the joint (G) and the detachment of the sealing strip (11) from the joint (G) due to the pressure (P) applied by the sealing resin (12) that is injected inside the joint (G) {[P 3/8, 4th ¶] note introduction of adhesive (resin) with the aid of input means (injector tool), note creation of pressure and the clamping force that is the indication of the containment and confinement action of the resin, [P 4/8, 5th ¶] note the tubular element 44 is the injector, note the teaching that pressure is build up inside the joint, note the teaching that increased pressure results in pressing of the ridges against the wall and a good seal, note that this results in sealing element or the sealing strip prevented from being removed}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of KRAMER in the process of SCURTO and have included an injector and the injection of an adhesive or resin in the joint that is occupied by the sealing strip of SCURTO.
As disclosed by KRAMER, the advantage of injection of this resin is that it creates a clamping force and prevents the sealing strip from being removed  from the joint {[P 3/8, 4th ¶], [P 3/8, 4th ¶]}. Note that the objective of SCURTO is also to permanently fix its sealing strip in the joint or the saw cut {[abstract]}, thus it greatly benefits from inclusion of the resin injection of KRAMER.
Regarding claim 2, SCURTO discloses wherein said configuration or profile in section of said sealing strip (11) exhibits a plurality of inclined fins (11c) that protrude from a central body (11b) of the same sealing strip (11) {[FIG. 8] 30 is sealing strip, 24C are fins that protrude from central bod 24A, 24D are the inclined portions, [FIG. 10] note 24C are inclined}, 
wherein said inclined fins (11c) are apt to co-operate with the walls of the joint (G) in which the sealing strip (11) is inserted so as to prevent both the escape of the sealing resin (12) that fills the interior of the joint (G) and the detachment of the sealing strip (11) from the same joint (G) due to the pressure (P) applied by the sealing resin (12) which is injected inside the joint (G) {[Fig. 10] fins 24C are cooperating with walls 200, for the rest of these limitations see claim 1 above}.
Regarding claim 3, SCURTO discloses wherein said sealing strip (11) has further in section: a main body (11a), more particularly hollow, which is formed on one side of the configuration in section of the sealing strip (11) and from which said central body (11b) extends {[FIG. 8] 22C is the main body that is hollow (22A) and is on one side of 30 and main body 24A extends from it}; 
wherein said main body (11a) is configured to extend in length along the edge of the joint (G) that faces outwards, and said central body (11b) is configured to extend from said main body (11a) towards the interior of the joint (G) {[FIG. 11] 22A extends into the plane and 24A extends into the joint that has walls 200},
 when the sealing strip (11) is inserted in the joint (G) to be sealed, and wherein said main body (11a), said central body (11b), and said fins (11c), protruding from the central body (11b), of the sealing strip (11) are made in a single piece with said plastic material {[FIG. 11] note that 30 is one piece, [0043] note that the whole sealing strip is made of plastic}.
Regarding claims 4, 11, and 13, KRAMER discloses wherein the sealing resin (12) is injected inside the joint (G), by means of said injector tool (A), from one or more points or zones, so as to distribute, starting from said one or more points or zones, the sealing resin (12) along the extension of the joint (G) and therefore fill it {[P 4/8, 5th ¶] also see claim 1 above}.
As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of KRAMER in the process of SCURTO and have included an injector and the injection of an adhesive or resin in the joint that is occupied by the sealing strip of SCURTO.
As disclosed by KRAMER, the advantage of injection this resin is that it creates a clamping force and prevents the sealing strip from being removed  from the joint {[P 3/8, 4th ¶], [P 3/8, 4th ¶]}. Note that the objective of SCURTO is also to permanently fixed its sealing strip in the joint or the saw cut {[abstract]}, thus it greatly benefits from inclusion of the adhesive injection of KRAMER.
Regarding claims 5, 12, and 14, KRAMER discloses wherein, after having inserted the sealing strip (11) in the joint (G) to be sealed, the sealing resin (12) is injected inside the joint (G) at a point or zone (Z) adjacent to one end (11)') of the sealing strip (11), so as to distribute, starting from said point or zone, the sealing resin (12) along the extension of the joint (G) and therefore fill it { {[P 3/8, 4th ¶] note adhesive is injection after placement of the strip, [P 4/8, 5th ¶] also see claim 1 above}.
As previously set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of KRAMER in the process of SCURTO and have included an injector and the injection of an adhesive or resin in the joint that is occupied by the sealing strip of SCURTO.
As disclosed by KRAMER, the advantage of injection this resin is that it creates a clamping force and prevents the sealing strip from being removed  from the joint {[P 3/8, 4th ¶], [P 3/8, 4th ¶]}. Note that the objective of SCURTO is also to permanently fixed its sealing strip in the joint or the saw cut {[abstract]}, thus it greatly benefits from inclusion of the adhesive injection of KRAMER.
Regarding claims 6 and 15-18, SCURTO discloses wherein the plastic material constituting said sealing strip (11) is PVC {[0043]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748